       Case 2:21-cv-00470-GMS Document 1 Filed 03/19/21 Page 1 of 14



 1    D. John Djordjevich, Esq.
      Bar No. 021054
 2    7047 E Greenway Parkway,
      Suite 250
 3    Scottsdale, Arizona 85254
      Telephone (480) 621-7150
 4    Facsimile (866) 464-6048
      john@djazlaw.com
 5    Attorney for Plaintiff

 6
 7                             UNITED STATES DISTRICT COURT
 8
                                FOR THE DISTRICT OF ARIZONA
 9
10    Landsberg Orora,                                   Case No. ____________________
11                      Plaintiff,
                                                                     COMPLAINT
12
13    vs.

14
      Riedel Marketing Group, LLC,
15
                      Defendant.
16
17          Plaintiff Landsberg Orora (“Orora”) by and through counsel undersigned, for its
18   Complaint against Riedel Marketing Group, LLC (“Riedel”), alleges as follows:
19          1.      Plaintiff Orora provides packaging solutions to its customers throughout the
20   United States.
21          2.      Orora is a California corporation with its principal place of business at 6600
22   Valley View Street, Buena Park, California 90620.

23          3.      Defendant Reidel is an Arizona limited liability company with its principal

24   place of business at 5327 E Pinchot Avenue, Phoenix, Arizona 85028.
            4.      Riedel is comprised of two members, Timothy Riedel and Ann J. Riedel, both
25
     of whom are residents of the state of Arizona.
26
                                     JURISDICTION AND VENUE
27
            5.      This Court has subject matter jurisdiction over this action pursuant to 28
28
       Case 2:21-cv-00470-GMS Document 1 Filed 03/19/21 Page 2 of 14



 1   U.S.C. § 1332 (a) because Orora and Riedel are citizens of different States, and the amount
 2   of controversy exceeds the sum of $75,000, exclusive of interest and costs.
 3          6.      Venue is proper in this judicial district pursuant to 28 U.S.C. §§ 1491 (b)(1)
 4   and 1491 (b)(2) because Riedel resides in this district and a substantial part of the events or

 5   omissions giving rise to the claim occurred in this district.

 6                                              FACTS
            7.      On April 15, 2020, Riedel placed purchase orders with Orora for certain
 7
     packaging materials.
 8
            8.      On that same date, Riedel made payment on the purchase orders to Orora via
 9
     credit card.
10
            9.      In or about May 2020, Orora shipped the packaging material to Riedel’s
11
     customer. True and correct copes of the bills of lading reflecting the same are attached as
12
     Group Exhibit A.
13          10.     On or about May 21, 2020, June 22, 2020 and July 24, 2020, Orora issued
14   invoices numbers 91323343, 91359928 and 91400442 (“Invoices”) to Riedel. The invoices
15   contain the Standard Terms and Conditions governing Orora’s sale of the packaging
16   material to Reidel including payment on the Invoices within 30 days, payment of interest at
17   a rate of one and one-half percent (1.5%) per month and reimbursement of reasonable
18   attorney’s fees incurred in connection with its collection efforts. True and correct copies of
19   the invoices are attached as Group Exhibit B.

20          11.     On June 24, 2020, Orora discovered that the credit card payment made by
     Riedel on April 15, 2020 was disputed and reversed.
21
            12.     As of this date, Riedel failed to make any payment to Orora on the invoices
22
     in breach of the Standard Terms and Conditions.
23
                              COUNT I –BREACH OF CONTRACT
24
25          13.     Orora re-alleges and incorporates Paragraphs 1-12 of the Complaint as if fully
26   set forth herein.

27          14.     As evidenced by their course of conduct and the various writings attached

28   hereto as Exhibits A-B, Reidel entered into sale of good contracts.



                                                   -2-
       Case 2:21-cv-00470-GMS Document 1 Filed 03/19/21 Page 3 of 14



 1          15.    In consideration for the receipt of the goods specified in the Invoices, Riedel
 2   agreed to make timely payment to Orora.
 3          16.    Riedel also agreed to pay interest at a rate of one and one-half percent (1.5%)
 4   per month if it failed to make sch timely payment to Orora.

 5          17.    Riedel also agreed to pay reasonable attorney’s fees incurred in connection

 6   with Orora’s efforts to collect payment.
            18.    Orora fully performed under the contracts and fulfilled all conditions
 7
     precedent to payment by delivering the packaging materials to Reidel’s customer.
 8
            19.    Riedel breached the contracts by failing to make timely payment to Orora on
 9
     the following Invoices:
10
        Invoice Number          Invoice Date          Item Description       Invoice Amount
11         91323343             May 21, 2020        8 oz PET bottle, 12-       $107,590.00
12                                                        410 CAP
           91359928             June 22, 2020          8 oz PET bottle            $381.85
13         91400442             July 24, 2020             FREIGHT                $3,633.58
14          20.    As a result of Reidel’s breach of contracts, of this date, Orora has been
15   damaged in the principal amount of $111,605.43 plus interest at the contractual rate of one
16   and one-half percent (1.5%) per month.
17          WHEREFORE, Orora prays for judgment against Riedel, and in favor of Orora, in
18   the principal amount of $111,605.43 plus interest at the contractual rate of one and one-half

19   percent (1.5%) per month plus its reasonable attorneys’ fees, costs, and pre- and post-

20   judgment interest at the maximum rate, and award Orora any further relief as this Court
     deems just and proper.
21
22
23          Dated this 19th day of March, 2021.
24                                      /s/ D. John Djordjevich
25                                      ________________________
                                        D. John Djordjevich, Esq.
26                                      7047 E Greenway Parkway, Suite 250
27                                      Scottsdale, Arizona 85254

28


                                                  -3-
Case 2:21-cv-00470-GMS Document 1 Filed 03/19/21 Page 4 of 14




                       EXHIBIT A
Case 2:21-cv-00470-GMS Document 1 Filed 03/19/21 Page 5 of 14
Case 2:21-cv-00470-GMS Document 1 Filed 03/19/21 Page 6 of 14
Case 2:21-cv-00470-GMS Document 1 Filed 03/19/21 Page 7 of 14
Case 2:21-cv-00470-GMS Document 1 Filed 03/19/21 Page 8 of 14
Case 2:21-cv-00470-GMS Document 1 Filed 03/19/21 Page 9 of 14
Case 2:21-cv-00470-GMS Document 1 Filed 03/19/21 Page 10 of 14
Case 2:21-cv-00470-GMS Document 1 Filed 03/19/21 Page 11 of 14




                        EXHIBIT B
                                      Case 2:21-cv-00470-GMS Document 1 Filed 03/19/21 Page 12 of 14




                    1900 W University Drive
                    Suite 101
                    Tempe, AZ 85281
                                                                                                                                      Invoice                                                                      Page 1 of 1
                    480-333-6660                                                                                                            Remit-To Address
                                                                                                                                          Landsberg/EPS
                                                                                                                                          13397 Marlay Ave Ste A
                                                                                                                                          Fontana CA 92337-6946

                                                                                                                                           Ship-to Address
                                                                                                                                          FLAVORCRAFT
                                                                                                                                          2123 Watterson Trail
                    RIEDEL MARKETING GROUP                                                                                                LOUISVILLE KY 40299
                    5327 E PINCHOT AVE
                    PHOENIX AZ 85018-8039
                                                                                                                                          Information
                                                                                                                                         Customer Number                         160055
                                                                                                                                         Division                                1087
                                                                                                                                         Order Number                            1005232
                                                                                                                                         Delivery Number                         5300268973
                                                                                                                                         Sales Person                            948
   Ship Date Purchase Order Number                                                 Invoice Date Invoice Number                          Payment Terms                            Incoterms
  05/11/2020 5720 landsberg                                                         05/21/2020 91323343                                 Payment on Delivery                      DESTINATION
Material                             Description                                                                   Qty                  UM                    Unit Price UM                               Ext Price Tax
1478740                              8oz PET bottle 236.8ml                                                        290,000               EA                       0.22800 EA                               66120.00          Y
1478742                              28-410 CAP - Fits 8oz & 12oz PET                                              290,000               EA                       0.12200 EA                               35380.00          Y
                                     bottle




                          Subtotal              Shipping & Handling                               Fuel Surcharge                 Tax Rate                     Sales Tax                                     Total Invoice

                       101500.00                                            0.00                                     0.00                6.00                     6090.00                              107,590.00 USD
Title to goods delivered shall remain with company until paid for in full.
Any discrepancy in price, specification, delivery or other material term in the PO must be communicated to the company within 2 days of receipt.
The following is made in lieu of all warranties, express or implied; company’s only obligation shall be to replace such quantity of the product proved to be defective. Company shall not be liable for any injury, loss or
damage, arising out of the use or inability to use the product. Before using, buyer shall determine the suitability of the product for its intended use and buyer assumes all risk and liability whatsoever in connection therewith.
The foregoing may not be changed or waived except by written agreement. In the event that invoices are not paid when due, buyer agrees to pay an amount equal to 1 ½% of the invoice total for each month past the date
on which payment was due. Buyer further agrees to pay reasonable attorneys’ fees and costs incurred by company to collect any invoice not paid when due.
Any terms or conditions inconsistent with those stated herein, which may appear on buyer’s purchase order, or any other documents comprising an order from buyer, are void.
TO THE FULLEST EXTENT PERMITTED BY LAW, COMPANY WILL NOT BE LIABLE FOR ANY INDIRECT, INCIDENTAL, SPECIAL OR CONSEQUENTIAL DAMAGES (INCLUDING LOST PROFITS, LOST DATA, OR
LOSS OF USE) OR ATTORNEYS’ FEES OR COSTS ARISING OUT OF ANY PRODUCT OR SERVICE PROVIDED UNDER THIS AGREEMENT, ANY PERFORMANCE OF, OR FAILURE TO PERFORM, THIS
AGREEMENT OR ANY CONDUCT IN FURTHERANCE OF THE PROVISIONS OR OBJECTIVES OF THIS AGREEMENT, REGARDLESS OF WHETHER SUCH DAMAGES ARE BASED ON TORT, WARRANTY,
CONTRACT OR ANY OTHER LEGAL THEORY, EVEN IF ADVISED OF THE POSSIBILITY OF SUCH DAMAGES.
                                      Case 2:21-cv-00470-GMS Document 1 Filed 03/19/21 Page 13 of 14




                    1900 W University Drive
                    Suite 101
                    Tempe, AZ 85281
                                                                                                                                      Invoice                                                                      Page 1 of 1
                    480-333-6660                                                                                                            Remit-To Address
                                                                                                                                          Landsberg/EPS
                                                                                                                                          13397 Marlay Ave Ste A
                                                                                                                                          Fontana CA 92337-6946

                                                                                                                                           Ship-to Address
                                                                                                                                          FLAVORCRAFT
                                                                                                                                          2123 Watterson Trail
                    RIDEL MARKETING GROUP                                                                                                 LOUISVILLE KY 40299
                    5327 E PINCHOT AVE
                    PHOENIX AZ 85018-8039
                                                                                                                                          Information
                                                                                                                                         Customer Number                         160055
                                                                                                                                         Division                                1087
                                                                                                                                         Order Number                            1005232
                                                                                                                                         Delivery Number                         5300268973
                                                                                                                                         Sales Person                            948
   Ship Date Purchase Order Number                                                 Invoice Date Invoice Number                          Payment Terms                            Incoterms
  05/26/2020 5720 landsberg                                                         06/22/2020 91359928                                 Payment on Delivery                      DESTINATION
Material                             Description                                                                   Qty                  UM                    Unit Price UM                               Ext Price Tax
1478740                              8oz PET bottle 236.8ml                                                        1,580                 EA                       0.22800 EA                                   360.24        Y




                          Subtotal              Shipping & Handling                               Fuel Surcharge                 Tax Rate                     Sales Tax                                     Total Invoice

                             360.24                                         0.00                                     0.00                6.00                         21.61                                   381.85 USD
Title to goods delivered shall remain with company until paid for in full.
Any discrepancy in price, specification, delivery or other material term in the PO must be communicated to the company within 2 days of receipt.
The following is made in lieu of all warranties, express or implied; company’s only obligation shall be to replace such quantity of the product proved to be defective. Company shall not be liable for any injury, loss or
damage, arising out of the use or inability to use the product. Before using, buyer shall determine the suitability of the product for its intended use and buyer assumes all risk and liability whatsoever in connection therewith.
The foregoing may not be changed or waived except by written agreement. In the event that invoices are not paid when due, buyer agrees to pay an amount equal to 1 ½% of the invoice total for each month past the date
on which payment was due. Buyer further agrees to pay reasonable attorneys’ fees and costs incurred by company to collect any invoice not paid when due.
Any terms or conditions inconsistent with those stated herein, which may appear on buyer’s purchase order, or any other documents comprising an order from buyer, are void.
TO THE FULLEST EXTENT PERMITTED BY LAW, COMPANY WILL NOT BE LIABLE FOR ANY INDIRECT, INCIDENTAL, SPECIAL OR CONSEQUENTIAL DAMAGES (INCLUDING LOST PROFITS, LOST DATA, OR
LOSS OF USE) OR ATTORNEYS’ FEES OR COSTS ARISING OUT OF ANY PRODUCT OR SERVICE PROVIDED UNDER THIS AGREEMENT, ANY PERFORMANCE OF, OR FAILURE TO PERFORM, THIS
AGREEMENT OR ANY CONDUCT IN FURTHERANCE OF THE PROVISIONS OR OBJECTIVES OF THIS AGREEMENT, REGARDLESS OF WHETHER SUCH DAMAGES ARE BASED ON TORT, WARRANTY,
CONTRACT OR ANY OTHER LEGAL THEORY, EVEN IF ADVISED OF THE POSSIBILITY OF SUCH DAMAGES.
                                      Case 2:21-cv-00470-GMS Document 1 Filed 03/19/21 Page 14 of 14




                    1900 W University Drive
                    Suite 101
                    Tempe, AZ 85281
                                                                                                                                      Invoice                                                                      Page 1 of 1
                    480-333-6660                                                                                                            Remit-To Address
                                                                                                                                          Landsberg/EPS
                                                                                                                                          13397 Marlay Ave Ste A
                                                                                                                                          Fontana CA 92337-6946

                                                                                                                                           Ship-to Address
                                                                                                                                          FLAVORCRAFT
                                                                                                                                          2123 Watterson Trail
                    RIDEL MARKETING GROUP                                                                                                 LOUISVILLE KY 40299
                    5327 E PINCHOT AVE
                    PHOENIX AZ 85018-8039
                                                                                                                                          Information
                                                                                                                                         Customer Number                         160055
                                                                                                                                         Division                                1087
                                                                                                                                         Order Number                            1005232
                                                                                                                                         Delivery Number                         81523229
                                                                                                                                         Sales Person                            948
   Ship Date Purchase Order Number                                                 Invoice Date Invoice Number                          Payment Terms                            Incoterms
  07/24/2020 5720 landsberg                                                         07/24/2020 91400442                                 Payment on Delivery                      DESTINATION
Material                             Description                                                                   Qty                  UM                    Unit Price UM                               Ext Price Tax
1299519                              FREIGHT                                                                       1                     EA                 3427.91000 EA                                    3427.91         Y




                          Subtotal              Shipping & Handling                               Fuel Surcharge                 Tax Rate                     Sales Tax                                     Total Invoice

                           3427.91                                          0.00                                       0.00              6.00                       205.67                                 3,633.58 USD
Title to goods delivered shall remain with company until paid for in full.
Any discrepancy in price, specification, delivery or other material term in the PO must be communicated to the company within 2 days of receipt.
The following is made in lieu of all warranties, express or implied; company’s only obligation shall be to replace such quantity of the product proved to be defective. Company shall not be liable for any injury, loss or
damage, arising out of the use or inability to use the product. Before using, buyer shall determine the suitability of the product for its intended use and buyer assumes all risk and liability whatsoever in connection therewith.
The foregoing may not be changed or waived except by written agreement. In the event that invoices are not paid when due, buyer agrees to pay an amount equal to 1 ½% of the invoice total for each month past the date
on which payment was due. Buyer further agrees to pay reasonable attorneys’ fees and costs incurred by company to collect any invoice not paid when due.
Any terms or conditions inconsistent with those stated herein, which may appear on buyer’s purchase order, or any other documents comprising an order from buyer, are void.
TO THE FULLEST EXTENT PERMITTED BY LAW, COMPANY WILL NOT BE LIABLE FOR ANY INDIRECT, INCIDENTAL, SPECIAL OR CONSEQUENTIAL DAMAGES (INCLUDING LOST PROFITS, LOST DATA, OR
LOSS OF USE) OR ATTORNEYS’ FEES OR COSTS ARISING OUT OF ANY PRODUCT OR SERVICE PROVIDED UNDER THIS AGREEMENT, ANY PERFORMANCE OF, OR FAILURE TO PERFORM, THIS
AGREEMENT OR ANY CONDUCT IN FURTHERANCE OF THE PROVISIONS OR OBJECTIVES OF THIS AGREEMENT, REGARDLESS OF WHETHER SUCH DAMAGES ARE BASED ON TORT, WARRANTY,
CONTRACT OR ANY OTHER LEGAL THEORY, EVEN IF ADVISED OF THE POSSIBILITY OF SUCH DAMAGES.
